Case 4:19-cr-40018-SOH Document 40           Filed 11/02/20 Page 1 of 3 PageID #: 100




                 IN THE UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF ARKANSAS
                         TEXARKANA DIVISION

UNITED STATES OF AMERICA                                                PLAINTIFF

      v.                       4:19CR40018 SOH

LONNIE JOSEPH PARKER                                                 DEFENDANT


                      RESPONSE TO
    MOTION FOR ADMISSION OF EVIDENCE UNDER RULE 404(b)

      Comes Lonnie Joseph Parker, through his attorneys, John Wesley Hall and

Jeff Rosenzweig, and for his RESPONSE TO MOTION FOR ADMISSION OF EVIDENCE

UNDER RULE 404(B)   states:

      1. The government seeks to introduce, under the rubric of Rule 404(b) F.R.E.,

three classes of evidence:     (A)   Additional prescriptions of patients in the

superseding indictment; (B) Testimony from patients who are not covered in counts

of the superseding indictment; and (C) practice-wide evidence allegedly showing the

defendant operated outside the standard of medical practice generally accepted

throughout the country.

      2.   With regard to additional prescriptions of patients in the indictment.

Parker currently does not anticipate objection to testimony about uncharged

prescriptions which he wrote regarding the patients listed in the indictment. The

                                         1
Case 4:19-cr-40018-SOH Document 40              Filed 11/02/20 Page 2 of 3 PageID #: 101




facts of each patient’s medical history vis-a-vis Parker are likely to be elicited in any

event.

         3.   With regard to testimony from patients who are not covered in counts of

the superseding indictment, Parker is unable to formulate a proper response until the

government complies with its statement in its motion that “Prior to trial, the United

States will provide the Court and the defense a more complete description of which

patients will be called as witnesses and the substance of their testimony.” Moreover,

depending on the number of such witnesses and when the disclosure is made, it may

be necessary to seek a continuance for purposes of preparation.

         4. With regard to testimony regarding practice-wide matters, Parker is unable

to formulate a proper response until the government provides a report from its

proposed expert. Parker hereby requests this information under Rule 16(a)(1)(G) of

the Federal Rules of Criminal Procedure.

         5. If the government resists or delays provision, Parker requests action under

Rule 16.1(b), F.R.Crim.P.

         WHEREFORE, Parker prays that the Court order the provision of the

description of the patients and the subjects of their testimony and the expert report

and for such other relief to which he is entitled.




                                            2
Case 4:19-cr-40018-SOH Document 40       Filed 11/02/20 Page 3 of 3 PageID #: 102




                                 LONNIE JOSEPH PARKER



                                 JEFF ROSENZWEIG
                                 Ark. Bar No. 77115
                                 300 Spring St., Suite 310
                                 Little Rock, AR 72201
                                 (501) 372-5247
                                 jrosenzweig@att.net

                                 JOHN WESLEY HALL
                                  Ark. Bar No. 73047
                                 1202 Main Street; Suite 210
                                 Little Rock, Arkansas 72202-5057
                                 (501) 371-9131 / fax (501) 378-0888
                                 ForHall@aol.com

                                 Attorneys for Defendant




                                     3
